                Case 3:17-cv-04426-JST Document 285 Filed 06/26/19 Page 1 of 4


           1   KEKER, VAN NEST & PETERS LLP         BAKER BOTTS L.L.P.
               ROBERT A. VAN NEST - # 84065         KURT M. PANKRATZ -#24013291 (Pro Hac Vice)
           2   rvannest@keker.com                   kurt.pankratz@bakerbotts.com
               LEO L. LAM - # 181861                CHAD C. WALTERS - #24034730 (Pro Hac Vice)
           3   llam@keker.com                       chad.walters@bakerbotts.com
               MATTHEW M. WERDEGAR - # 200470       JAMES C. WILLIAMS - #24075284 (Pro Hac Vice)
           4   mwerdegar@keker.com                  james.williams@bakerbotts.com
               JUSTINA SESSIONS - # 270914          HARRISON G. RICH - #24083730 (Pro Hac Vice)
           5   jsessions@keker.com                  harrison.rich@bakerbotts.com
               BAILEY HEAPS - # 295870              CLARKE STAVINOHA - #24093198 (Pro Hac Vice)
           6   bheaps@keker.com                     clarke.stavinoha@bakerbotts.com
               DAVID J. ROSEN - # 296139            MORGAN GRISSUM - #24084387 (Pro Hac Vice)
           7   drosen@keker.com                     morgan.grissum@bakerbotts.com
               NEHA MEHTA - # 298771                BRYAN D. PARRISH - #24089039 (Pro Hac Vice)
           8   nmehta@keker.com                     bryan.parrish@bakerbotts.com
               ANNA PORTO - # 319903                CASEY L. SHOMAKER - #24110359 (Pro Hac Vice)
           9   aporto@keker.com                     casey.shomaker@bakerbotts.com
               633 Battery Street                   2001 Ross Avenue, Suite 700
          10   San Francisco, CA 94111-1809         Dallas, TX 75201
               Telephone:      415 391 5400         Telephone:     214 953 6500
          11   Facsimile:      415 397 7188         Facsimile:     214 953 6503

          12   Attorneys for Defendant              WAYNE O. STACY - # 341579
               ZSCALER, INC.                        wayne.stacy@bakerbotts.com
          13                                        101 California Street, Suite 3600
                                                    San Francisco, CA 94111
          14                                        Telephone:     415 291 6206
                                                    Facsimile:     415 2916306
          15
                                                    Attorneys for Plaintiff
          16                                        SYMANTEC CORPORATION

          17                               UNITED STATES DISTRICT COURT
          18                   NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
          19    SYMANTEC CORPORATION,                      Case No. 3:17-cv-04426-JST
          20                  Plaintiff,                   STIPULATION AND [PROPOSED]
                                                           ORDER AMENDING SCHEDULING
          21           v.                                  ORDER
          22    ZSCALER, INC.,                             Courtroom: 9, 19th Floor
                                                           Judge:     Honorable Jon S. Tigar
          23                  Defendant.
                                                           Date Filed: December 12, 2016
          24                                               Trial Date: June 15, 2020
          25

          26

          27

          28


                            STIPULATION AND [PROPOSED] ORDER AMENDING SCHEDULING ORDER
                                                Case No. 3:17-cv-04426-JST
1330376
                   Case 3:17-cv-04426-JST Document 285 Filed 06/26/19 Page 2 of 4


           1           Plaintiff Symantec Corporation (“Symantec”) and Defendant Zscaler, Inc., (“Zscaler”), by

           2   and through their respective counsel, hereby stipulate and agree as follows:

           3           WHEREAS, the Court issued a Scheduling Order (ECF No. 241) setting case deadlines

           4   through trial;

           5           WHEREAS, the current fact discovery cut-off is June 28, 2019;

           6           WHEREAS, in view of witness availability, the parties have agreed to conduct the

           7   following depositions on the dates listed below:

           8              Alex Campbell (July 2, 2019);

           9              Sergio Nesti (July 3, 2019);

          10              Balaji Yelamanchili (July 10, 2019);

          11              Sean Delehanty (July 11, 2019);

          12              Jim Dildine (July 31, 2019); and,

          13              Siva Udupa (August 9, 2019).

          14           WHEREAS, the parties also have noticed the following depositions but have not yet set

          15   agreed dates (or, in some cases, agreed as to whether the witness will be made available):

          16              Kailash Kailash; and,

          17               Guy Meron.1

          18           WHEREAS, by operation of Local Rule 37-3, the current deadline for motions to compel
          19   is Friday, July 5, 2019;
          20           WHEREAS, to accommodate the July 4 holiday and to permit extra time to work towards

          21   resolving any disputes, the parties have agreed to a modest extension of the current motion to

          22   compel deadline, subject to the Court’s approval;

          23           NOW, THEREFORE, THE PARTIES HEREBY AGREE AND STIPULATE TO request

          24   an order from the Court extending certain deadlines as follows:

          25   ////

          26

          27   1
                 Zscaler wishes to note that it has sought to depose Greg Clark, Symantec’s former CEO, see
               ECF No. 282, and Richard Hill, its acting CEO, and will continue to seek such depositions
          28   through appropriate channels should doing so be necessary. Symantec opposes both depositions.
               Zscaler reserves all rights.
                                                                   1
                                STIPULATION AND [PROPOSED] ORDER AMENDING SCHEDULING ORDER
                                                    Case No. 3:17-cv-04426-JST
1330376
                 Case 3:17-cv-04426-JST Document 285 Filed 06/26/19 Page 3 of 4


           1
                      Event                                   Deadline            Proposed Deadline
           2
                                                                           August 9, 2019, for the limited
           3          Fact discovery cut-off           June 28, 2019       purpose of deposing the above-
                                                                           identified witnesses.
           4
                      Deadline to move to compel
           5          on any issue arising prior to
                                                       July 5, 2019        July 12, 2019
                      the current June 28 fact
           6          discovery cut-off

           7          Deadline to move to compel
                                                                           1 week following the deposition
                      on any issue arising out of a    N/A
                                                                           giving rise to the dispute
           8          deposition held after June 28

           9          Expert disclosures               August 20, 2019     No change.

          10          Expert rebuttal                  October 8, 2019     No change.

          11          Expert discovery cut-off         November 15, 2019   No change.

          12          Opening briefs, dispositive
                                                       January 17, 2020    No change.
                      and Daubert motions
          13
                      Opposition briefs, dispositive
                                                       February 5, 2020    No change.
          14          & Daubert motions

          15          Reply briefs, dispositive and
                                                       February 25, 2020   No change.
                      & Daubert motions
          16
                      Hearing, dispositive and         March 19, 2020 at
                                                                           No change.
          17          Daubert hearing                  2:00 p.m.

          18          Exchange of exhibits and
                                                       May 1, 2020         No change.
                      exhibit list
          19
                      Motions in limine                May 12, 2020        No change.
          20
                      Oppositions to motions in
          21                                           May 19, 2020        No change.
                      limine
          22          Pretrial conference statement    May 22, 2020        No change.
          23          Pretrial conference              May 29, 2020        No change.
          24                                           June 15, 2020 at
                      Trial                                                No change.
                                                       8:00 a.m.
          25

          26   ////

          27   ////

          28   ////

                                                                       2
                                 STIPULATION AND [PROPOSED] ORDER AMENDING SCHEDULING ORDER
                                                     Case No. 3:17-cv-04426-JST
1330376
                 Case 3:17-cv-04426-JST Document 285 Filed 06/26/19 Page 4 of 4


           1
                Dated: June 26, 2019                                      BAKER BOTTS LLP
           2

           3                                                       By:    s/Harrison Rich
                                                                          KURT M. PANKRATZ
           4                                                              CHAD C. WALTERS
                                                                          JAMES WILLIAMS
           5                                                              HARRISON RICH
                                                                          MORGAN E. GRISSUM
           6                                                              CASEY L. SHOMAKER
                                                                          WAYNE O. STACY
           7                                                              JENNIFER C. TEMPESTA
           8                                                              Attorneys for Plaintiff
                                                                          SYMANTEC CORP.
           9

          10    Dated: June 26, 2019                                      KEKER, VAN NEST & PETERS LLP
          11

          12                                                       By:    s/ Bailey W. Heaps
                                                                          ROBERT A. VAN NEST
          13                                                              LEO L. LAM
                                                                          MATTHEW M. WERDEGAR
          14                                                              JUSTINA K. SESSIONS
                                                                          BAILEY W. HEAPS
          15                                                              DAVID J. ROSEN
                                                                          NEHA MEHTA
          16                                                              ANNA PORTO

          17                                                              Attorneys for Defendant
                                                                          ZSCALER, INC.
          18
                                                           ATTESTATION
          19
                         I certify under Civil Local Rule 5-1(i)(3) that all signatories to this document concur in its
          20
               filing.
          21

          22    Dated: June 26, 2019                                      s/Bailey W. Heaps
          23

          24
                                                       [PROPOSED] ORDER
          25
                         IT IS SO ORDERED.
          26

          27   DATED: June ___, 2019
                                                                         HONORABLE JON S. TIGAR
          28                                                             UNITED STATES DISTRICT JUDGE

                                                                     3
                                STIPULATION AND [PROPOSED] ORDER AMENDING SCHEDULING ORDER
                                                    Case No. 3:17-cv-04426-JST
1330376
